Citation Nr: 1300497	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for allergic sinusitis/rhinitis.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for sexual addiction.

7.  Entitlement to service connection for alcoholism. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  It was previously before the Board in September 2011, when it was remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  The purpose of that remand was to afford the Veteran a requested hearing before the Board, sitting at the RO.  Following the RO's attempts to complete the development sought, the case has since been returned to the Board for further consideration.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the certified issues of entitlement to service connection for PTSD, depression, and alcoholism are expanded to include any acquired psychiatric disorder.  



The issue of entitlement to service connection for an acquired psychiatric disorder, other than alcoholism as a primary disability, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Alcoholism and alcohol dependence, as primary disorders, are not disabilities for which service connection may be granted.  

2.  Hearing loss of each ear unequivocally existed prior to service entrance and it is equally unequivocal that it did not undergo inservice aggravation.  

3.  Allergic sinusitis or rhinitis, ulcers, or hepatitis C are not shown in service or for many years after service separation and a preponderance of the evidence is against a nexus between any such disorder and military service of the Veteran.  

4.  Sexual addiction is not shown in service or thereafter.  


CONCLUSIONS OF LAW

1.  Alcoholism or alcohol dependence as a primary disorder is not a not a disease or injury within the meaning of applicable legislation, and service-connection may not be established therefor as a matter of law.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2012). 

2.  Bilateral hearing loss clearly and unmistakably preexisted service and was not aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).

3.  Allergic sinusitis or rhinitis, ulcers, hepatitis C, and a sexual addiction were not incurred or aggravated in service, nor may a sensorineural hearing loss of either ear or a peptic ulcer be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance 

As indicated above, this matter was previously remanded by the Board in September 2011 in order to facilitate the conduct of a hearing before the Board, sitting at the RO.  

On remand, it was ascertained that the Veteran in September 2010 was arrested and charged with driving while intoxicated and was jailed at the Kenosha County Jail.  In February 2011, he was convicted of a felony (operating while intoxicated, fifth or sixth offense) and sentenced to three years of confinement, followed by three years of extended supervision.  The record reflects that the Veteran was thereafter jailed at the Dodge Correctional Institution in Waupun, Wisconsin, and according to his March 2012 correspondence to the Board, he had been transferred to another jail, the New Lisbon Correctional Institution, located in New Lisbon, Wisconsin.  

In January 2012, the RO by correspondence sent to the Veteran at the Dodge Correctional Institution acknowledged the Veteran's request for a hearing before the Board, sitting at the RO, and five days later mailed to him a supplemental statement of the case confirming and continuing its prior denial of the issues on appeal.  

In February 2012, the RO wrote to the Veteran to advise him that the Board had scheduled his requested hearing for April 6, 2012.  Another RO letter was issued on March 20, 2012, to the Veteran reminding him of the April 2012 hearing; however, that letter was sent to him at the Kenosha County Jail on 55th Street in Kenosha, Wisconsin.  It was mailed one day after the RO's receipt of the Veteran's letter in which he stated the following:

I do not want to participate in a video hearing for an appeal when I did not appear at the original hearing in my case.  

The Veteran also acknowledged receipt of the January 2012 SSOC and requested that he be afforded time to acquire the services of a licensed attorney or private investigator before VA acted further.  

The same letter of the Veteran that was received by the RO on March 19, 2012, was separately mailed by the Veteran at his address at the New Lisbon Correctional Institution to the Board on March 17, 2012, and was received by the Board on or about March 23, 2012.  A separate, additional copy was also received by the Board in June 2012.  The March 2012 letter was returned to the RO in early April 2012 and contains a handwritten annotation, "[l]eave on TBVA List" of May 8, 2012, by the Board's Director of the Office of Management, Planning and Analysis.  

The record includes RO correspondence, dated March 26, 2012, to the Veteran at the Kenosha County Jail indicating that the RO had received the Veteran's withdrawal of his request for a hearing before the Board, sitting at the RO, and incongruously, that the RO would be placing his name on the list for the next available hearing before the Board, sitting at the Milwaukee RO.  That mail was apparently returned to the RO by postal authorities and was remailed to an address on Crawford Avenue in Milwaukee, Wisconsin, but was also marked as "return to sender, refused, unable to forward" by postal authorities.  

In May 2012, the RO again wrote to the Veteran at the Kenosha County Jail and advised him of the scheduling of a travel board hearing for June 12, 2012, and that letter is annotated in handwriting, "WITHDRAWN 6/11/12" with the signed last name of the Veterans Law Judge assigned to preside at the June 2012 hearing.  

The case was returned to the Board in June 2012 for additional review.  Received by the Board in July 2012 was the Veteran's letter at his address at the New Lisbon Correctional Institution.  Therein, he indicated that he will require a private attorney, court order, and a private investigator.  

On the basis of the foregoing, the Board concludes that the Veteran has withdrawn his request for a hearing before the Board and that no further action is necessary in that regard.  Also, it is evident that six months have elapsed since the Veteran initially expressed an interest in changing his power-of-attorney for representation of his interests in this appeal.  Without evidence of action by the Veteran to appoint the representative of his choice during that six-month period, the Board deems it necessary to acknowledge the Veteran's representation by the state organization he previously had appointed and no further action is needed to permit the Veteran to make any additional change in representation.  All of the actions previously sought by the Board through its prior development request as to the matters herein addressed on their merits now appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of September and October 2008 letters, as well as February, March, and June 2009 letters, from the RO to the Veteran, addressing the various claims advanced for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini, supra.  Here, full VCAA notice occurred prior to entry of the RO's initial adjudicatory action in August 2009, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to various medical treatment records compiled by VA during postservice years.  Notice is taken that the RO by its formal determination of July 2009 concluded that VA medical treatment records compiled at its facility in Milwaukee, Wisconsin, from 1976 to 1989 were unavailable.  Also, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has attempted to afford the Veteran multiple VA medical examinations in order to more clearly delineate the nature and etiology of his claimed disorders.  Those examinations were scheduled to occur in August 2009, but the Veteran failed to appear and he did not thereafter submit evidence as to why he failed to report, nor did he express any willingness on his part to appear if further examinations were scheduled.  Thus, despite the VA's best efforts to fully develop all pertinent issues, the regulatory authority requires that this appeal be decided on the basis of the evidence now of record.  38 C.F.R. § 3.655(b) (2012); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  On that basis, further development action relative to the disabilities in question is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 


Alcoholism as a Primary Disorder

Notice is taken that applicable law and regulation provide that compensation shall not be paid if the disability was the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  

The United States Court of Appeals for the Federal Circuit  has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  

In this case, alcoholism and alcohol dependence, as primary disorders and treatment therefor, are initially documented postservice, with there being historical references by the Veteran that his alcohol consumption began prior to service during his teenage years.  As indicated above, service connection for alcoholism or alcohol dependence as a primary disorder is barred as a matter of law and denial of the claim for service connection for alcoholism as a primary disorder is required.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  

The Board defers consideration of the question of whether service connection for alcoholism as the direct result of an acquired psychiatric disorder, to include PTSD, until the issue of entitlement to service connection for an acquired psychiatric disorder is more fully developed and adjudicated on remand.  

Governing Legal Authority as to the Other Service Connection Claims

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Id.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder").  

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id. (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one," Kinnaman, supra, and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, or a peptic ulcer, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as is the case, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, there is no assertion or showing of combat service or that any claimed disorder is combat-related.  Also, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether the Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

On a pre-induction medical examination in October 1971, an audiogram was performed and the findings were reported in International Standards Organization units.  Those findings indicated a 30 decibel loss at 500 Hertz with respect to the right ear and a 35 decibel loss at 4000 Hertz involving the left ear; all other testing was negative for any indication of hearing loss of either ear.  No complaints or findings involving hearing loss of either ear are identified in service.  An audiogram performed in December 1973 as a part of the Veteran's service separation examination disclosed no indication of hearing loss per Hensley or 38 C.F.R. § 3.385.  The Veteran denied ever having had or then experiencing hearing loss.  After service, the Veteran sought medical assistance at a VA facility in November 2008 for complaints of hearing loss and examination and testing yielded diagnoses of serous otitis of both ears and a conductive hearing loss of the right ear.  

Notice is taken that the RO has determined that a portion of the Veteran's VA treatment records compiled prior to 1990 are unavailable for review through no fault of the Veteran.  In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed").  It, too, is significant that the RO attempted to clarify the record and, specifically, to evaluate the Veteran's claimed hearing loss disability through a VA audiology examination scheduled to occur in August 2009, but that the Veteran failed to report for that evaluation despite having been furnished notice of its scheduled date, time, and location at his address of record.  

In light of the Veteran's failure to cooperate, the Board must decide this matter on the basis of the evidence of record.  That evidence denotes hearing loss of each ear that clearly and unmistakably preexisted service and, in the absence of any complaint or finding in service involving hearing loss of either ear, or postservice medical finding or opinion attesting to an increase in severity in service, there likewise is found to be clear and unmistakable evidence that the Veteran's preexisting hearing loss did not undergo inservice aggravation.  Moreover, there is no showing that the Veteran has or ever had hearing loss of either ear for VA purposes.  38 C.F.R. § 3.385.  

The Veteran is most certainly competent to state what comes to him through his senses, to include his perception of hearing loss and the date of onset of any perceived hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In this instance, however, the Veteran does not offer an account of his claimed hearing loss disability, other than entry of a claim for VA compensation therefor.  While it is to be inferred that the Veteran believes his hearing loss is service-related, lay or medical evidence supportive of his entitlement to service connection for hearing loss is lacking.  In all, a preponderance of the evidence is against entitlement to the benefit sought and, on that basis, service connection for hearing loss of either ear must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. at 56.  

Allergic Sinusitis/Rhinitis, Ulcers, Hepatitis C & Sexual Addiction

Service treatment records are entirely negative for complaints, findings, or diagnoses involving allergic sinusitis or rhinitis, ulcers, hepatitis C, or sexual addiction, with but one possible exception.  That exception entails the Veteran's receipt of inservice medical assistance on a single occasion in July 1973 for complaints of nausea, vomiting, and diarrhea, for which a clinical impression of acute gastritis was recorded.  As well, no further inservice treatment for gastrointestinal complaints is shown and no pertinent complaint or finding was identified on the medical examination performed at service separation.  

Evidence developed postservice includes a VA treatment record in May 1994 indicating that the Veteran was complaining of diarrhea after use of Sertraline and with a change to Fluoxetine, his complaint was noted to have resolved.  In a September 1995 referral from the General Surgery service to the Gastrointestinal Clinic, it was referenced that the Veteran was status post emergency surgery for perforated gastric ulcers occurring one month previously.  Subsequently compiled VA notes reference a diagnosis or history of peptic ulcer disease, status post surgical procedures in 1994 and 1998, and gastritis and esophagitis by esophagogastroduodenoscopy.  VA treatment records in February 2002 denote the existence of hepatitis C, with specific notation of its initial diagnosis in March 2001.  Axis III diagnoses in July and August 2006, noted by a VA mental health professional, reference diagnoses of allergic sinusitis or sinusitis.  Regarding sexual addiction, no pertinent complaints, findings, or diagnoses thereof are indicated.  The Board is nevertheless mindful that in his March 2009 claim, the Veteran indicated that treatment for the disorders then claimed, including sexual addiction, had been received in 1985 and 1986 at the VA facility in Milwaukee, records of which are unavailable.  

The Veteran offers no specific account linking his claimed allergic sinusitis or rhinitis, ulcers, or sexual addiction to his period of military service.  He reports that his hepatitis C was not diagnosed until the 1990s (although the record verifies an initial diagnosis thereof in 2001).  He surmises that he contracted hepatitis as part of his inservice duties as a phlebotomist and denies that his hepatitis originated as a result of his postservice use of illicit drugs.  He advances a theory that he was denied employment in or about 1974 and thereafter refused as a blood donor on the basis of his hepatitis C, but provides no corroborating evidence that the referenced denial of employment in the 1970s or the refusal of his blood donation was hepatitis-C-related.  

Per Buchanan and Washington, supra, the Veteran is competent to describe what he comes to through his senses and what others have told him, but there is no showing that the Veteran is in possession of the medical education or training as to render competent his opinions relating to medical facts, including the diagnosis and etiology of his claimed disorders.  The Veteran's lone argument, other than entry of his claims for VA compensation, is that his hepatitis C is related to blood draws he performed in service and, on its face, that contention is not implausible.  Nevertheless, manifestations of hepatitis C are not shown in service or for many, many years following service and no medical professional offers any finding or opinion linking the Veteran's hepatitis C, as diagnosed initially in 2001, to his military service or any event thereof.  There, too, is corroborating evidence of gastric ulcers in the 1990s and of a sinus disorder as of 2006, but no earlier as to any of the foregoing and without linkage by competent evidence to military service or any event occurring therein.  And, as indicated above, the existence of sexual addiction is not documented by the record and the Veteran otherwise lacks the medical expertise to offer a diagnosis thereof or an opinion as to its nexus to service.  

In sum, the Board finds that the preponderance of the lay and medical evidence is against entitlement to service connection for allergic sinusitis or rhinitis, ulcers, hepatitis C, and sexual addiction, and denial of that portion of the instant appeal is therefore required.  See 38 U.S.C.A. § 5107(b); Ortiz, Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss, allergic sinusitis/rhinitis, ulcers, hepatitis C, sexual addiction, and alcoholism as a primary entity is denied.  


REMAND

Received by the Board in July 2012 was the Veteran's letter in which referenced, among other things, an inservice incident in which he listened to the rape of his girlfriend on the other side of a locked door.  This stressor is not among those previously advanced by the Veteran or considered by the RO, nor is it a part of or subject to the RO's formal determination in July 2009 as to the unavailability of evidence for confirmation of a stressor leading to PTSD.

Further procedural and evidentiary development of the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, as outlined below, is needed, to include the question presented as to whether the Veteran's alcoholism is the direct result of any acquired psychiatric disorder.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Undertake any and all actions necessary for compliance with the VA's duties to notify and assist the Veteran with respect to the expanded claim of entitlement to service connection for any acquired psychiatric disorder.  Advise the Veteran of potential secondary sources tending to substantiate his claim of witnessing the rape of his girlfriend.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the AMC. 

2.  Request that the Veteran furnish in writing an additional statement in which he provides clarifying details with respect to the alleged stressor involving his witnessing of the inservice rape of his girlfriend, including but not limited to the date, location, persons present, and other circumstances leading to and following that rape.  

3.  Obtain for inclusion in the Veteran's VA claims folder any pertinent VA treatment records, not already on file.  

4.  Thereafter, arrange for the Veteran to undergo a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder and what relationship, if any, exists between any such disorder and his alcoholism.  The claims folder or a copy thereof, including this remand, should be provided to the examiner and the examiner is asked to indicate in his report whether in fact the claims folder was made available and reviewed.  The requested psychiatric or psychological examination should encompass a complete psychiatric history, mental status evaluation, and any testing deemed necessary by the examiner. Pertinent diagnoses pertaining to any acquired psychiatric disorder, including the presence or absence of PTSD, depression, and alcoholism and any inter-relationship of the foregoing, should be fully set forth. 

The examiner is asked to offer medical opinions as to the following questions, providing a complete rationale for each opinion offered:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any inservice stressor, inclusive of the Veteran's alleged witnessing of the rape of his girlfriend in service, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor? 

(d)  Considering the entire record, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty, to include the reported witnessing of sexual assault of the Veteran's girlfriend?

(e)  Is it at least as likely as not (50 percent or more likelihood) that the Veteran's alcoholism is a manifestation of or otherwise the direct result of any acquired psychiatric disorder now present?  

The examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or a nexus to service as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

5.  Lastly, readjudicate the issues of the Veteran's entitlement to service connection for any acquired psychiatric disorder, to include PTSD and depression, and entitlement to service connection for alcoholism, not as a primary disorder, but as part and parcel or a direct result of any claimed acquired psychiatric disability of service origin.  If any benefit sought continues to be denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


